                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:19 CV 323


ROBERT L. KRAFT,                              )
                                              )
                     Plaintiff,               )
                                              )                ORDER
v.                                            )
                                              )
STATE FARM FIRE AND CASUALTY                  )
COMPANY,                                      )
                                              )
                     Defendant.               )
                                              )

          This matter is before the Court on a Motion to Compel filed by Defendant

State Farm Fire and Casualty Company (Doc. 26). The Motion to Compel is

fully briefed, see Docs. 27, 29, & 30, and a hearing on the Motion was conducted

on November 9, 2020.

     I.     Background

          Plaintiff is the owner of certain real property located in Bryson City,

North Carolina, on which a residence was located.            Since at least mid-

December of 2017, the property has been insured through a homeowner’s policy

issued by Defendant. Doc. 22, ¶¶ 7-9.




                                          1

           Case 1:19-cv-00323-WCM Document 32 Filed 11/10/20 Page 1 of 7
         On or about December 14, 2018, Plaintiff’s residence was destroyed by a

fire. Id. at ¶ 12. Plaintiff thereafter made a claim on his homeowner’s policy.

Id. at ¶ 16.

         On September 30, 2019, Defendant denied Plaintiff’s claim and asserted

that Plaintiff intentionally burned the subject property. Id. at ¶¶ 23, 24; see

also Doc. 25, Sixth Affirmative Defense (“Evidence exists that Plaintiff

participated either directly or indirectly in setting the fire which damaged or

destroyed the Property and/or the Home and State Farm pleads this

intentional burning of the Property and/or the Home in bar of and as an

affirmative defense against Plaintiff’s claims and action herein.”).

         On October 19, 2020, Defendant filed the instant Motion to Compel. Doc.

26.

   II.     Legal Standard

         Under Rule 26 of the Federal Rules of Civil Procedure, “[p]arties may

obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” This

determination is to be made “considering the importance of the issues at stake

in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

                                         2

          Case 1:19-cv-00323-WCM Document 32 Filed 11/10/20 Page 2 of 7
      “[T]he party or person resisting discovery, not the party moving to

compel discovery, bears the burden of persuasion.” Oppenheimer v. Episcopal

Communicators, Inc., No. 1:19-CV-00282-MR, 2020 WL 4732238, at *2

(W.D.N.C. Aug. 14, 2020) (quoting Kinetic Concepts, Inc. v. ConvaTec Inc., 268

F.R.D. 226, 243 (M.D.N.C. 2010)).

      A district court has broad discretion in managing discovery, Lone Star

Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th Cir. 1995),

including the “discretion to determine whether discovery is relevant to a

party’s claim or defense,” Serum Source Int'l, Inc. v. GE Healthcare Bio-

Sciences Corp., No. 3:16CV471, 2017 WL 915132, at *1 (W.D.N.C. Mar. 8, 2017)

(citing Watson v. Lowcountry Red Cross, 974 F.2d 482, 489 (4th Cir. 1992)).

   III.    Discussion

      Through the Motion to Compel, Defendant seeks an order directing

Plaintiff to produce “all nonprivileged file materials” regarding two state court

criminal cases pending against Plaintiff, 18-CRS-050097 and 18-CRS-050098

(the “Criminal Files”). Doc. 26, p. 1. The parties explained during the hearing

that Plaintiff has been charged with five (5) counts of controlled substance-

related crimes under state law. The Criminal Files were created by state

authorities and were provided to Plaintiff’s separate criminal defense counsel

as part of the criminal discovery process in those state cases. Plaintiff’s counsel

in this matter can access that material. Defendant sought copies of the files

                                        3

          Case 1:19-cv-00323-WCM Document 32 Filed 11/10/20 Page 3 of 7
directly from the District Attorney by way of a subpoena. The District

Attorney, however, objected to that request and indicated that Defendant

should seek the Criminal Files directly from Plaintiff. Defendant has not

sought to compel the District Attorney to produce the Criminal Files pursuant

to the subpoena but instead requests that Plaintiff be directed to produce the

information in response to a document request previously propounded by

Defendant which seeks “[c]opies of any materials in your possession related to

the charges against you in relation to manufacturing marijuana at the

Property,” Doc. 26-1, p. 10.

      In support of the Motion to Compel, Defendant argues that evidence of

financial strain constitutes circumstantial evidence of a potential motive for

Plaintiff to burn the property, Doc. 27, at pp. 5-7, and that the Criminal Files

may contain such information. Doc. 26, p. 2. Specifically, Defendant contends

that its investigation has revealed that Plaintiff was arrested in April 2018 for

manufacturing marijuana at the property, and that Plaintiff “risked owing a

hefty federal tax lien as a result of these criminal charges.” Doc. 27, p. 2. This

position is based on a January 9, 2019 note contained in Defendant’s pre-suit

file (“File Note”) which states that Defendant’s representative, Patrick

Campanaro, spoke to a “Det. Jason Gardner” who reported that Plaintiff “has

motive due to a pending hefty NC Tax assessment due to the marijuana arrest”

and that “there will be a Federal Tax lien pending also.” See Doc. 27-1.

                                        4

       Case 1:19-cv-00323-WCM Document 32 Filed 11/10/20 Page 4 of 7
      During the hearing, Plaintiff agreed that the Criminal Files are

responsive to Defendant’s document request and that evidence of financial

distress would be relevant to an intentional burning defense. In addition,

Plaintiff does not appear to dispute that the Criminal Files are within

Plaintiff’s possession, custody, or control for discovery purposes. Plaintiff

asserts, however, that Defendant has failed to offer a persuasive basis for

believing that information regarding Plaintiff’s possible financial motivation

for the alleged intentional burning would be found in the Criminal Files.

Plaintiff further contends that if Defendant is interested in “federal tax liens,”

Defendant should tailor its discovery request to that specific documentation.

Doc. 29, p. 2; see also Doc. 29, p. 3. During the hearing, Plaintiff alternatively

suggested that the Court could conduct an in camera review of the Criminal

Files to determine whether any evidence of financial distress by Plaintiff was

contained therein.

      Information relative to Plaintiff’s financial obligations and condition

could provide circumstantial evidence of a possible motive relative to

Defendant’s intentional burning defense. See Freemand v. St. Paul Fire and

Marine Insurance Company, 72 N.C.App. 292, 299, 324 S.E.2d 307, 311 (1985)

(“To establish the defense of an intentional burning by an insured, the

defendant must prove that the property was intentionally burned and that the

insured participated either directly or indirectly in its burning. Plaintiff’s

                                        5

       Case 1:19-cv-00323-WCM Document 32 Filed 11/10/20 Page 5 of 7
motive and opportunity are merely circumstances to be considered in

determining whether there has been an intentional burning by the insured or

someone procured by him. They are not essential elements of the defense. Here

defendant showed motive by presenting evidence of plaintiff’s lack of income.”).

      However, Defendant has not shown that the Criminal Files are likely to

contain evidence that Plaintiff was, or was expected to be, under financial

pressure. Defendant’s argument appears to be that it is possible that Plaintiff

intentionally burned the property in order to obtain the insurance proceeds

which could then be used to pay tax liens that he anticipated could be imposed

if he were to be convicted of the controlled substance offenses.1         Yet, no

information has been provided to explain why Plaintiff would have expected

he might be facing tax liens. Additional details regarding the identity or

involvement of Detective Gardner, including whether he was involved in the

investigation of Plaintiff’s pending charges, have not been provided, nor has it

been explained why Detective Gardner subjectively believed, as indicated by

the File Note, that one or more tax liens would be placed on the subject

property as a result of the pending prosecution of Plaintiff. Similarly,

Defendant has not otherwise explained a possible link between Plaintiff’s



1During the hearing, defense counsel acknowledged that Defendant did not know if
there were any current tax liens on the subject property as reflected in the public
record.

                                        6

       Case 1:19-cv-00323-WCM Document 32 Filed 11/10/20 Page 6 of 7
charges and possible tax liens or why evidence of these issues would be in the

Criminal Files.

     Under these circumstances, the undersigned is not persuaded that the

Criminal Files may contain relevant information regarding a potential motive,

specifically evidence of a potential state or federal tax lien, in support of

Defendant’s intentional burning defense or otherwise that Plaintiff should be

ordered to produce the Criminal Files.2

     Accordingly, the Motion to Compel filed by Defendant State Farm Fire

and Casualty Company (Doc. 26) is DENIED. Plaintiff has not requested an

award of fees pursuant to FRCP 37(a)(5) and the undersigned does not find

that such an award should be made.

     It is so ordered.




                                  Signed: November 10, 2020




2 Defendant has not provided any other basis for finding the entirety of the
nonprivileged materials contained in the Criminal Files to be relevant.


                                      7

       Case 1:19-cv-00323-WCM Document 32 Filed 11/10/20 Page 7 of 7
